Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 2, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00403-CR



                    IN RE VINCENT E. BEASLEY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               228th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1357233

                         MEMORANDUM OPINION

      On May 16, 2016, relator Vincent E. Beasley filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the presiding
judge of the 228th District Court of Harris County to dismiss with prejudice the
indictment in relator’s sexual-assault conviction because it allegedly constitutes
double jeopardy.

      Only the Court of Criminal Appeals has jurisdiction in final post-conviction
felony proceedings. Tex. Code Crim. Proc. Ann. art. 11.07; Padieu v. Court of
Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013); Ater v.
Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig.
proceeding). Therefore, this court has no mandamus jurisdiction in matters related
to petitions for writ of habeas corpus in criminal cases. See In re Briscoe, 230
S.W.3d 196, 196 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding) (“We
have no authority to issue writs of mandamus in criminal law matters pertaining to
proceedings under article 11.07.”).

      Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2